Citation Nr: 0413701	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946 and from February 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand in October 
2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the January 2004 supplemental statement of the case 
includes the text of the VA regulation implementing the 
notice and assistance provisions, this document does not 
explain which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, the veteran seeks an initial compensable 
disability rating for asbestosis.  The Board notes that the 
veteran last had a VA examination in December 2001.  At that 
time, he refused to undergo complete pulmonary function tests 
(PFTs) due to other medical conditions.  By letter dated in 
March 2003, the Board advised the veteran that results from 
complete PFTs were needed to evaluate properly his service-
connected disability.  Although this letter was sent to the 
last address provided by the veteran, it was returned as 
undeliverable, marked "Moved, not forwardable."  Because of 
the importance of PFT results in evaluating the veteran's 
disability, the Board believes that the veteran should have 
another opportunity to report for a VA examination.  If the 
RO is able to locate a current address for the veteran, in 
addition to providing VCAA notice, as discussed above, the RO 
should again ask the veteran if he is willing to report for 
another VA examination that include complete PFTs.    	    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran's 
representative, or investigate other 
appropriate sources, e.g., the United 
States Postal Service, to determine the 
veteran's current address.  Such efforts 
should be documented in the claims 
folder.  

2.  If a current address is located, the 
RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5013(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.   

In this notice, the RO should also advise 
the veteran that the claims folder shows 
that he declined to undergo complete 
pulmonary function tests (PFTs) at his 
December 2001 VA examination.  Complete 
PFTs are required in order to provide him 
with the best opportunity to establish 
his claim.  The evaluation of his 
asbestosis is based on the percentage 
predicted or Forced Vital Capacity (FVC) 
or the percentage predicted of Diffusion 
Capacity of the Lung for Carbon Monoxide 
(DLCO(SB)), whichever is more beneficial 
to the veteran.  He completed only the 
DLCO(SB) portion of the PFTs.  The Board 
is aware of his physical problems 
relative to completing PFTs.  In order to 
ensure the best opportunity to establish 
his claim, the FVC aspect of the PFTs 
should be accomplished.  The RO should 
ask the veteran if he is willing to 
report for complete PFTs.     

3.  If the veteran is willing to undergo 
complete PFTs, the RO should arrange for 
the veteran to be scheduled for a VA 
respiratory examination to assess the 
severity of his service-connected 
asbestosis.  The examiner should obtain a 
detailed history of the veteran's 
complaints and symptoms.  The examination 
must include complete PFTs, as well as 
any other test or study deemed necessary 
by the examiner.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must state whether 
such review was accomplished. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


